DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-5 were originally filled on 06/22/2020 and claimed priority on JP2019-137222, which was filled on 07/25/2019. 
Information Disclosure Statement
The Information Disclosure Statement filed on 06/22/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Torque value collection unit in claim 1
Evaluation formula derivation unit in claim 1
Threshold setting unit in claim 1
Prediction determination unit in claim 1
Display control unit in claim 4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to Page 5, the units are programs on the failure prediction system, which is realized through a computer device having a cpu, memory, communication interface, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuno (US 20180133901 A1) in view of Ogata (US 20190217468 A1) (Hereinafter referred to as Kuno and Ogata respectively)

Regarding Claim 1, Kuno discloses a failure prediction system (See at least Kuno Paragraph 0016, the failure diagnosis system is interpreted as a failure prediction system) comprising: 
a torque value collection unit which collects torque values of a drive axis of a robot that is operating in accordance with a given work program (See at least Kuno Paragraph 0021, the disturbance torque calculation unit is interpreted as the torque value collection unit; See at least Kuno Paragraph 0025, the disturbance torque is applied to each motion axis when the robot is operated; See at least Kuno Paragraph 0019, the robot is operated using a control program); 
an evaluation formula derivation unit which derives an evaluation formula approximating a… change of the torque value which is most recent from among the torque values collected by the torque value collection unit (See at least Kuno Paragraphs 0026-0028, the maintenance effect determination unit is interpreted as the evaluation formula derivation unit, which calculates a change of the torque value using a formula with the most recent torque values collected, the values after the maintenance task are interpreted as the most recent values); 
a threshold setting unit which sets a failure threshold that is the torque value at which it is determined that failure of the drive axis occurs (See at least Kuno Paragraphs 0025-0026, the maintenance effect determination unit, which also functions as a threshold setting unit, sets the failure determination threshold), based on the evaluation formula (See at least Kuno Paragraph 0026, the threshold is re-set based on the result of the formula) …and 
…determines whether failure of the drive axis is predicted…according to comparison between the estimated value and the failure threshold (See at least Kuno Paragraphs 0052-0053 and Fig. 7a and 7b, failure of the drive axis is predicted when the torque exceeds the threshold).
	Even though Kuno discloses an evaluation formula, Kuno fails to explicitly disclose the formula approximating a… time change of the torque, wherein the threshold is set based on the time change of the torque value when the drive axis reached failure in the past; and 
a prediction determination unit which calculates an estimated value for the torque value when a prediction time set in advance has elapsed in the evaluation formula, and
determines whether failure of the drive axis is predicted within the prediction time. 
However, Ogata teaches approximating a… time change of the torque (See at least Ogata Paragraph 0113 and Figure 10a, the values of the torque with respect to time are calculated using inverse kinematics), wherein the threshold is set based on the time change of the torque value when the drive axis reached failure in the past (See at least Ogata Paragraphs 0054 and 0078, the maximum allowable torque, which is interpreted as the failure threshold, is set based on the desired life/time of the component, which is interpreted as a time change when the component has reached failure in the past); and 
a prediction determination unit which calculates an estimated value for the torque value when a prediction time set in advance has elapsed in the evaluation formula (See at least Ogata Paragraphs 0113 and 0069-0071 and Figure 10A, the torque at each time point is calculated using inverse kinematics and command values, and if the torque values are within the limiting ranges, the command values for the joints are generated), and
determines whether failure of the drive axis is predicted within the prediction time (See at least Ogata Paragraphs 0113 and 0069-0071 and Figure 10A, the torque at each time point is calculated using inverse kinematics and command values, and compared with the thresholds). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Kuno with Ogata to have the evaluation formula approximate a time change of the torque, to have the threshold be based on the time change of the torque when the drive axis has reached failure in the past, and to determine whether the drive axis has failed within the prediction time by comparing the estimated values with the threshold. Approximating a time change of the torque allows a user to see the torque values of the drive axis before the drive axis is operated, which increases the safety of the system by allowing the user to detect when the threshold has been exceeded before the robot actually fails (See at least Ogata Paragraphs 0113 and 0069-0071 and Figure 10A, the torque at each time point is calculated using inverse kinematics and command values, and compared with the thresholds). By determining that the drive axis has failed within the prediction times, the user can replace or repair the drive axis before the drive axis actually fails, which can prevent damage to the robot (See at least Ogata Paragraphs 0006-0007). By setting the threshold based on the time change of the torque when the drive axis has reached failure in the past, the user can prevent damage and extend the life of the components by maintaining the torque with the threshold (See at least Ogata Paragraph 0050). 

	
	Regarding Claim 4, Kuno discloses a display control unit (See at least Kuno Paragraph 0049, the failure alarm is displayed on the display screen) … and in a case of the prediction determination unit determining that failure of the drive axis is predicted, displays an indicator thereof (See at least Kuno Paragraph 0049, the failure alarm, which is interpreted as an indicator, is displayed on the display screen).
	Kuno fails to explicitly disclose that the display control unit displays …the torque value that is most recent on a graph. 
	However, Kuno does disclose displaying a failure alarm, and a graph with the most recent torque values and the failure indicator on it (See at least Kuno Paragraph 0049 and Figures 7a-7b, the failure alarm is displayed on the display screen, and the most recent torque values has the occurrence of failure displayed on the graph). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in Kuno to display the torque value that is most recent on a graph. This would allow a user to see if any of the recent torque values has exceeded the threshold (See at least Kuno Paragraphs 0052-0053 and Figures 7a-7b), which would increase the safety of the system by allowing a user to be aware of any failures (See at least Kuno Paragraph 0049, the failure alarm is displayed on the display screen). 
	 
	Regarding Claim 5, Kuno discloses …on the graph, a line indicating a time of the torque value that is last when the prediction determination unit determined that failure of the drive axis is predicted (See at least Kuno Figure 7a, there is a dashed line indicating the time of the occurrence of failure for the last torque value).
	Kuno fails to explicitly disclose the display control unit displays the graph. 
	However, Kuno does disclose displaying the failure alarm (See at least Kuno Paragraph 0049, the failure alarm is displayed on the display screen). 
	It would have been obvious to one of ordinary skill to modify the teachings disclosed in Kuno to display the graph. This would allow a user to view the time when the drive axis has failed, which would increase the safety of the system by allowing a user to be aware of when the failures occur, and when the components need to be replaced or repaired. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuno in view of Ogata, and in further view of Nagasaka et al (US 20210129346 A1) (Hereinafter referred to as Nagasaka)

Regarding Claim 3, modified Kuno fails to disclose the torque value collection unit resets the torque values collected, during a change of the work program, and then newly collects the torque values.
However, Nagasaka teaches this limitation (See at least Nagasaka Paragraphs 0076, 0055, 0059, and Figure 2, the torque values are reset when the core is grasped, and then the core is moved, which is interpreted as a change of the work program, and the sensor collects new values). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Kuno with Nagasaka to reset the torque values during a change of work program, and newly collect torque values. This would allow the system to discriminate a difference between the torque values during different steps (See at least Nagasaka Paragraph 0076), which would make the system more efficient as detecting failures and reducing false detection of failures by comparing the torque value at a specific step with the threshold for that step. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalakrishnan et al (US 9393693 B1) teaches determining the torque on a robotic arm for a future trajectory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664